                                        1   CHARLES D. MAY, ESQ.; SBN: 129663
                                            ANDREA BREUER, ESQ.: SBN: 161819
                                        2
                                              THARPE & HOWELL, LLP
                                        3    15250 Ventura Blvd., Ninth Floor
                                             Sherman Oaks, California 91403
                                        4   (818) 205-9955; (818) 205-9944 fax
                                            E-Mail: cmay@tharpe-howell.com
                                        5   E-Mail: abreuer@tharpe-howell.com
                                        6   Attorneys for Defendant,
                                                  FAMILY DOLLAR, INC.
                                        7

                                        8                          UNITED STATES DISTRICT COURT
                                        9                        EASTERN DISTRICT OF CALIFORNIA
                                       10
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   CASEY EASTERWOOD,                         Case No.: 1:19-CV-00350-AWI-SKO
    THARPE & HOWELL, LLP




                                       12                                             Assigned to the Hon. Anthony W. Ishii,
                                                               Plaintiff(s),          Courtroom 2
                                       13
                                            v.                                        (Superior Court, County of Kings, Case No.
                                       14
                                                                                      19C-0066)
                                       15 FAMILY DOLLAR, INC., and DOES
                                                                                      PROTECTIVE ORDER
                                       16 1 TO 50

                                       17                      Defendant(s).          (Doc. 19)
                                       18

                                       19
                                                  The Court having read the parties’ Joint Stipulation for Entry of a Protective
                                       20
                                            Order in this matter, finding no objection and good cause appearing,
                                       21
                                                  IT IS HEREBY ORDERED that the Joint Stipulation for Entry of a Protective
                                       22
                                            Order is GRANTED, and the following protective order is entered:
                                       23
                                            1.    A. PURPOSES AND LIMITATIONS
                                       24
                                                  Discovery in this action is likely to involve production of confidential,
                                       25
                                            proprietary, or private information for which special protection from public disclosure
                                       26
                                            and from use for any purpose other than prosecuting this litigation may be warranted.
                                       27
                                            Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                       28
                                                                                     -1-
                                       30
                                                                           PROTECTIVE ORDER
                                       31                                                      Case No. 1:19-CV-00350-AWI-SKO
                                        1   following Stipulated Protective Order. The parties acknowledge that this Order does
                                        2   not confer blanket protections on all disclosures or responses to discovery and that the
                                        3   protection it affords from public disclosure and use extends only to the limited
                                        4   information or items that are entitled to confidential treatment under the applicable
                                        5   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                                        6   that this Stipulated Protective Order does not entitle them to file confidential
                                        7   information under seal; Civil Local Rule 141 sets forth the procedures that must be
                                        8   followed and the standards that will be applied when a party seeks permission from
                                        9   the court to file material under seal.
                                       10      B. GOOD CAUSE STATEMENT
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11         Federal Rules of Civil Procedure, Rule 26(c)(1) states in pertinent part, that the
    THARPE & HOWELL, LLP




                                       12   Court, upon a showing of good cause may “issue an order to protect a party from
                                       13   annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.
                                       14   26(c)(1).   In the instant matter, Defendant Family Dollar, Inc.’s Confidential
                                       15   Documents contain proprietary and confidential trade secret information relating to
                                       16   Defendant Family Dollar, Inc.’s business practices and its safety protocol. Defendant
                                       17   Family Dollar, Inc. (“Defendant” or “Family Dollar”) derives independent economic
                                       18   value from maintaining the confidentiality of the policies and procedures set forth in
                                       19   these Confidential Documents.
                                       20         Defendant is a retailer in the home goods industry. The home goods industry is
                                       21   very competitive. As a result of years of investing time and money in research and
                                       22   investigation, Defendant developed the policies contained in the Confidential
                                       23   Documents for the purposes of maintaining the security and accessibility of its
                                       24   merchandise, providing quality customer service, and ensuring the safety of its
                                       25   employees and customers. These policies and procedures, as memorialized in the
                                       26   Confidential Documents, were created and generated by Family Dollar for Family
                                       27   Dollar, and are used for the purposes of maintaining safety at its stores and creating
                                       28   efficient and organized work environments for its employees. As a result, Defendant
                                                                                      -2-
                                       30
                                                                           PROTECTIVE ORDER
                                       31                                                       Case No. 1:19-CV-00350-AWI-SKO
                                        1   is able to minimize the waste of any resources, which is a key factor in generating
                                        2   profitability for its business.
                                        3          Defendant derives economic value from maintaining the secrecy of its
                                        4   Confidential Documents. If disclosed to the public, the trade secret information
                                        5   contained in Defendant’s Confidential Documents would reveal Defendant’s internal
                                        6   operations and could potentially be used by competitors as a means to compete for its
                                        7   customers, interfere with its business plans and thereby gain unfair business
                                        8   advantages. If Defendant’s safety protocol were revealed to the general public, it
                                        9   would hinder Defendant’s ability to effectively resolve and minimize liability claims,
                                       10   and its goal of protecting its customers and employees from theft and other crimes.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   Unrestricted or unprotected disclosure of such information would result in prejudice
    THARPE & HOWELL, LLP




                                       12   or harm to Defendant by revealing Family Dollar’s competitive confidential
                                       13   information, which has been developed at the expense of Family Dollar and which
                                       14   represents valuable tangible and intangible assets.
                                       15          Defendant’s employee/personnel files and records are confidential records,
                                       16   subject to the privacy rights of the employees.        Defendant’s employees have a
                                       17   fundamentally protected right to privacy under both our state and federal Constitutions
                                       18   which enjoys special safeguard from governmental interference. Cal. Const., art. I, §§
                                       19   1, 2, 3; U.S. Const., 1st Amend. California law provides protections for parties when
                                       20   their private information is subpoenaed, even when the information sought is relevant
                                       21   and not privileged. Defendant’s employee/personnel records and the information
                                       22   contained therein, such as salary data, background checks, work history, health
                                       23   insurance information, social security number, financial information including
                                       24   sensitive tax information, and wage information are highly sensitive, the disclosure of
                                       25   which would be an invasion of Defendant’s employees’ right of privacy. Such
                                       26   employee/personnel files are maintained by Defendant Family Dollar as confidential
                                       27   and are not disclosed or otherwise made available to the general public.
                                       28          Furthermore, discovery in this case will involve the production of Plaintiffs’
                                                                                      -3-
                                       30
                                                                              PROTECTIVE ORDER
                                       31                                                         Case No. 1:19-CV-00350-AWI-SKO
                                        1   financial, tax, and other records that contain sensitive and confidential information.
                                        2   Unrestricted or unprotected disclosure of such information would result in prejudice
                                        3   or harm to the Plaintiffs. Accordingly, the parties respectfully submit that there is
                                        4   good cause for the entry of this Protective Order.
                                        5   2.         DEFINITIONS
                                        6        2.1     Action: this pending federal law suit.
                                        7        2.2    Challenging Party: a Party or Non-Party that challenges the designation of
                                        8   information or items under this Order.
                                        9        2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
                                       10   generated, stored or maintained) or tangible things that qualify for protection under
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
    THARPE & HOWELL, LLP




                                       12   Statement.
                                       13        2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
                                       14   support staff).
                                       15        2.5 Designating Party: a Party or Non-Party that designates information or items
                                       16   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                                       17        2.6 Disclosure or Discovery Material: all items or information, regardless of the
                                       18   medium or manner in which it is generated, stored, or maintained (including, among
                                       19   other things, testimony, transcripts, and tangible things), that are produced or
                                       20   generated in disclosures or responses to discovery in this matter.
                                       21        2.7 Expert: a person with specialized knowledge or experience in a matter pertinent
                                       22   to the litigation who has been retained by a Party or its counsel to serve as an expert
                                       23   witness or as a consultant in this Action.
                                       24        2.8 House Counsel: attorneys who are employees of a party to this Action. House
                                       25   Counsel does not include Outside Counsel of Record or any other outside counsel.
                                       26        2.9    Non-Party: any natural person, partnership, corporation, association, or other
                                       27   legal entity not named as a Party to this action.
                                       28        2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                                                                         -4-
                                       30
                                                                             PROTECTIVE ORDER
                                       31                                                         Case No. 1:19-CV-00350-AWI-SKO
                                        1   to this Action but are retained to represent or advise a party to this Action and have
                                        2   appeared in this Action on behalf of that party or are affiliated with a law firm which
                                        3   has appeared on behalf of that party, and includes support staff.
                                        4        2.11 Party: any party to this Action, including all of its officers, directors,
                                        5   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                        6   support staffs).
                                        7        2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                                        8   Material in this Action.
                                        9        2.13 Professional Vendors: persons or entities that provide litigation support
                                       10   services (e.g., photocopying, videotaping, translating, preparing exhibits or
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
    THARPE & HOWELL, LLP




                                       12   their employees and subcontractors.
                                       13        2.14 Protected Material: any Disclosure or Discovery Material that is designated
                                       14   as “CONFIDENTIAL.”
                                       15        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
                                       16   a Producing Party.
                                       17   3.      SCOPE
                                       18           The protections conferred by this Stipulation and Order cover not only Protected
                                       19   Material (as defined above), but also (1) any information copied or extracted from
                                       20   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                                       21   Material; and (3) any testimony, conversations, or presentations by Parties or their
                                       22   Counsel that might reveal Protected Material.
                                       23           If counsel for any party plans to file a motion or other document with the court
                                       24   that will include any of Protected Material as exhibits or attachments, said counsel
                                       25   must first notify the producing party’s counsel in writing at least 21 days before filing
                                       26   said motion or other document with the court so the producing party’s counsel has the
                                       27   ability to move to seal the Confidential Documents under applicable law and rules.
                                       28        Any use of Protected Material at trial shall be governed by the orders of the trial
                                                                                       -5-
                                       30
                                                                           PROTECTIVE ORDER
                                       31                                                        Case No. 1:19-CV-00350-AWI-SKO
                                        1   judge. This Order does not govern the use of Protected Material at trial.
                                        2   4.      DURATION
                                        3        Even after final disposition of this litigation, the confidentiality obligations
                                        4   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                                        5   in writing or a court order otherwise directs. Final disposition shall be deemed to be
                                        6   the later of (1) dismissal of all claims and defenses in this Action, with or without
                                        7   prejudice; and (2) final judgment herein after the completion and exhaustion of all
                                        8   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
                                        9   for filing any motions or applications for extension of time pursuant to applicable law.
                                       10   5.      DESIGNATING PROTECTED MATERIAL
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11           5.1     Exercise of Restraint and Care in Designating Material for Protection.
    THARPE & HOWELL, LLP




                                       12        Each Party or Non-Party that designates information or items for protection under
                                       13   this Order must take care to limit any such designation to specific material that
                                       14   qualifies under the appropriate standards. The Designating Party must designate for
                                       15   protection only those parts of material, documents, items, or oral or written
                                       16   communications that qualify so that other portions of the material, documents, items,
                                       17   or communications for which protection is not warranted are not swept unjustifiably
                                       18   within the ambit of this Order.
                                       19           Mass, indiscriminate, or routinized designations are prohibited. Designations
                                       20   that are shown to be clearly unjustified or that have been made for an improper purpose
                                       21   (e.g., to unnecessarily encumber the case development process or to impose
                                       22   unnecessary expenses and burdens on other parties) may expose the Designating Party
                                       23   to sanctions.
                                       24           If it comes to a Designating Party’s attention that information or items that it
                                       25   designated for protection do not qualify for protection, that Designating Party must
                                       26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                       27           5.2     Manner and Timing of Designations. Except as otherwise provided in this
                                       28   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                                                                                        -6-
                                       30
                                                                             PROTECTIVE ORDER
                                       31                                                         Case No. 1:19-CV-00350-AWI-SKO
                                        1   or ordered, Disclosure or Discovery Material that qualifies for protection under this
                                        2   Order must be clearly so designated before the material is disclosed or produced.
                                        3         Designation in conformity with this Order requires:
                                        4            (a) for information in documentary form (e.g., paper or electronic
                                        5   documents, but excluding transcripts of depositions or other pretrial or trial
                                        6   proceedings), that the Producing Party affix at a minimum, the legend
                                        7   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                        8   contains protected material. If only a portion or portions of the material on a page
                                        9   qualifies for protection, the Producing Party also must clearly identify the protected
                                       10   portion(s) (e.g., by making appropriate markings in the margins).
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11         A Party or Non-Party that makes original documents available for inspection
    THARPE & HOWELL, LLP




                                       12   need not designate them for protection until after the inspecting Party has indicated
                                       13   which documents it would like copied and produced. During the inspection and before
                                       14   the designation, all of the material made available for inspection shall be deemed
                                       15   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                       16   copied and produced, the Producing Party must determine which documents, or
                                       17   portions thereof, qualify for protection under this Order. Then, before producing the
                                       18   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
                                       19   to each page that contains Protected Material. If only a portion or portions of the
                                       20   material on a page qualifies tor protection, the Producing Party also must clearly
                                       21   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
                                       22            (b) for testimony given in depositions that the Designating Party identify
                                       23   the Disclosure or Discovery Material on the record, before the close of the deposition
                                       24   all protected testimony.
                                       25            (c) for information produced in some form other than documentary and for
                                       26   any other tangible items, that the Producing Party affix in a prominent place on the
                                       27   exterior of the container or containers in which the information is stored the legend
                                       28   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                                                      -7-
                                       30
                                                                          PROTECTIVE ORDER
                                       31                                                       Case No. 1:19-CV-00350-AWI-SKO
                                        1   protection, the Producing Party, to the extent practicable, shall identify the protected
                                        2   portion(s).
                                        3         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                        4   failure to designate qualified information or items does not, standing alone, waive the
                                        5   Designating Party’s right to secure protection under this Order for such material. Upon
                                        6   timely correction of a designation, the Receiving Party must make reasonable efforts
                                        7   to assure that the material is treated in accordance with the provisions of this Order.
                                        8   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                        9         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
                                       10   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
    THARPE & HOWELL, LLP




                                       12   process under Local Rule 37.1 et seq.
                                       13         6.3 The burden of persuasion in any such challenge proceeding shall be on the
                                       14   Designating Party. Frivolous challenges, and those made for an improper purpose
                                       15   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                       16   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                       17   or withdrawn the confidentiality designation, all parties shall continue to afford the
                                       18   material in question the level of protection to which it is entitled under the Producing
                                       19   Party’s designation until the Court rules on the challenge.
                                       20   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                       21         7.1 Basic Principles. A Receiving Party may use Protected Material that is
                                       22   disclosed or produced by another Party or by a Non-Party in connection with this
                                       23   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                       24   Protected Material may be disclosed only to the categories of persons and under the
                                       25   conditions described in this Order. When the Action has been terminated, Receiving
                                       26   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                       27         Protected Material must be stored and maintained by a Receiving Party location
                                       28   and in a secure manner that ensures that access is limited to the persons authorized
                                                                                      -8-
                                       30
                                                                           PROTECTIVE ORDER
                                       31                                                        Case No. 1:19-CV-00350-AWI-SKO
                                        1   under this Order.
                                        2         7.2    Disclosure of “CONFIDENTIAL” Information or Items.
                                        3         Unless otherwise ordered by the court or permitted in writing by the Designating
                                        4   Party, a Receiving Party may disclose any information or item designated
                                        5   “CONFIDENTIAL” only to:
                                        6         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                        7   well as employees of said Outside Counsel of Record to whom it is reasonably
                                        8   necessary to disclose the information for this Action;
                                        9         (b) the officers, directors, and employees (including House Counsel) of
                                       10   the Receiving Party to whom disclosure is reasonably necessary for this Action;
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11         (c) Experts (as defined in this Order) of the Receiving Party to whom
    THARPE & HOWELL, LLP




                                       12   disclosure is reasonably necessary for this Action and who have signed the
                                       13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                       14         (d) the court and its personnel;
                                       15         (e) court reporters and their staff;
                                       16         (f) professional jury or trial consultants, mock jurors, and Professional
                                       17   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                       18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                       19         (g) the author or recipient of a document containing the information or a
                                       20   custodian or other person who otherwise possessed or knew the information;
                                       21         (h) during their depositions, witnesses, and attorneys for witnesses, in
                                       22   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                       23   party requests that the witness sign the form attached as Exhibit A hereto; and (2) they
                                       24   will not be permitted to keep any confidential information unless they sign the
                                       25   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                                       26   by the Designating Party or ordered by the court. Pages of transcribed deposition
                                       27   testimony or exhibits to depositions that reveal Protected Material may be separately
                                       28   bound by the court reporter and may not be disclosed to anyone except as permitted
                                                                                         -9-
                                       30
                                                                           PROTECTIVE ORDER
                                       31                                                       Case No. 1:19-CV-00350-AWI-SKO
                                        1   under this Stipulated Protective Order; and
                                        2         (i) any mediator or settlement officer, and their supporting personnel,
                                        3   mutually agreed upon by any of the parties engaged in settlement discussions.
                                        4   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                        5         IN OTHER LITIGATION
                                        6         If a Party is served with a subpoena or a court order issued in other litigation
                                        7   that compels disclosure of any information or items designated in this Action as
                                        8   “CONFIDENTIAL,” that Party must:
                                        9         (a)    promptly notify in writing the Designating Party. Such notification shall
                                       10   include a copy of the subpoena or court order;
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11         (b)    promptly notify in writing the party who caused the subpoena or order
    THARPE & HOWELL, LLP




                                       12   to issue in the other litigation that some or all of the material covered by the subpoena
                                       13   or order is subject to this Protective Order. Such notification shall include a copy of
                                       14   this Stipulated Protective Order; and
                                       15         (c)    cooperate with respect to all reasonable procedures sought to be pursued
                                       16   by the Designating Party whose Protected Material may be affected.
                                       17         If the Designating Party timely seeks a protective order, the Party served with
                                       18   the subpoena or court order shall not produce any information designated in this action
                                       19   as “CONFIDENTIAL” before a determination by the court from which the subpoena
                                       20   or order issued, unless the Party has obtained the Designating Party’s permission. The
                                       21   Designating Party shall bear the burden and expense of seeking protection in that court
                                       22   of its confidential material and nothing in these provisions should be construed as
                                       23   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                       24   directive from another court.
                                       25   9.    A     NON-PARTY’S         PROTECTED          MATERIAL      SOUGHT        TO    BE
                                       26         PRODUCED IN THIS LITIGATION
                                       27         (a)   The terms of this Order are applicable to information produced by a Non-
                                       28   Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                                                      - 10 -
                                       30
                                                                            PROTECTIVE ORDER
                                       31                                                        Case No. 1:19-CV-00350-AWI-SKO
                                        1   produced by Non-Parties in connection with this litigation is protected by the remedies
                                        2   and relief provided by this Order. Nothing in these provisions should be construed as
                                        3   prohibiting a Non-Party from seeking additional protections.
                                        4         (b)    In the event that a Party is required, by a valid discovery request, to
                                        5   produce a Non-Party’s confidential information in its possession, and the Party is
                                        6   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                        7   confidential information, then the Party shall:
                                        8                (1)    promptly notify in writing the Requesting Party and the Non-Party
                                        9                        that some or all of the information requested is subject to a
                                       10                        confidentiality agreement with a Non-Party;
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11                (2) promptly provide the Non-Party with a copy of the Stipulated
    THARPE & HOWELL, LLP




                                       12                      Protective Order in this Action, the relevant discovery request(s),
                                       13                      and a reasonably specific description of the information requested;
                                       14                      and
                                       15                (3) make the information requested available for inspection by the
                                       16                       Non-Party, if requested.
                                       17         (c)    If the Non-Party fails to seek a protective order from this court within 14
                                       18   days of receiving the notice and accompanying information, the Receiving Party may
                                       19   produce the Non-Party’s confidential information responsive to the discovery request.
                                       20   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                                       21   any information in its possession or control that is subject to the confidentiality
                                       22   agreement with the Non-Party before a determination by the court. Absent a court
                                       23   order to the contrary, the Non-Party shall bear the burden and expense of seeking
                                       24   protection in this court of its Protected Material.
                                       25   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                       26         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                       27   Protected Material to any person or in any circumstance not authorized under this
                                       28   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                                                                                       - 11 -
                                       30
                                                                           PROTECTIVE ORDER
                                       31                                                         Case No. 1:19-CV-00350-AWI-SKO
                                        1   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                                        2   all unauthorized copies of the Protected Material, (c) inform the person or persons to
                                        3   whom unauthorized disclosures were made of all the terms of this Order, and (d)
                                        4   request such person or persons to execute the “Acknowledgment and Agreement to
                                        5   Be Bound” that is attached hereto as Exhibit A.
                                        6   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                        7         PROTECTED MATERIAL
                                        8         When a Producing Party gives notice to Receiving Parties that certain
                                        9   inadvertently produced material is subject to a claim of privilege or other protection,
                                       10   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
    THARPE & HOWELL, LLP




                                       12   may be established in an e-discovery order that provides for production without prior
                                       13   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                       14   parties reach an agreement on the effect of disclosure of a communication or
                                       15   information covered by the attorney-client privilege or work product protection, the
                                       16   parties may incorporate their agreement in the stipulated protective order submitted to
                                       17   the court.
                                       18   12. MISCELLANEOUS
                                       19         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                       20   person to seek its modification by the Court in the future.
                                       21         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                       22   Protective Order no Party waives any right it otherwise would have to object to
                                       23   disclosing or producing any information or item on any ground not addressed in this
                                       24   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                       25   ground to use in evidence of any of the material covered by this Protective Order.
                                       26         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                       27   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                       28   only be filed under seal pursuant to a court order authorizing the sealing of the specific
                                                                                       - 12 -
                                       30
                                                                           PROTECTIVE ORDER
                                       31                                                         Case No. 1:19-CV-00350-AWI-SKO
                                        1   Protected Material at issue. If a Party's request to file Protected Material under seal is
                                        2   denied by the court, then the Receiving Party may file the information in the public
                                        3   record unless otherwise instructed by the court.
                                        4   13. FINAL DISPOSITION
                                        5         After the final disposition of this Action, as defined in paragraph 4, within 60
                                        6   days of a written request by the Designating Party, each Receiving Party must return
                                        7   all Protected Material to the Producing Party or destroy such material. As used in this
                                        8   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                        9   summaries, and any other format reproducing or capturing any of the Protected
                                       10   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   must submit a written certification to the Producing Party (and, if not the same person
    THARPE & HOWELL, LLP




                                       12   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                                       13   category, where appropriate) all the Protected Material that was returned or destroyed
                                       14   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
                                       15   compilations, summaries or any other format reproducing or capturing any of the
                                       16   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                       17   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                                       18   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
                                       19   attorney work product, and consultant and expert work product, even if such materials
                                       20   contain Protected Material. Any such archival copies that contain or constitute
                                       21   Protected Material remain subject to this Protective Order as set forth in Section 4
                                       22   (DURATION).
                                       23   ///
                                       24   ///
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///
                                                                                      - 13 -
                                       30
                                                                           PROTECTIVE ORDER
                                       31                                                        Case No. 1:19-CV-00350-AWI-SKO
                                        1   14.      Any violation of this Order may be punished by any and all appropriate
                                        2   measures including, without limitation, contempt proceedings and/or monetary
                                        3   sanctions.
                                        4

                                        5                                        ORDER
                                        6

                                        7   IT IS SO ORDERED.

                                        8
                                            Dated:     January 7, 2020                      /s/   Sheila K. Oberto    .
                                        9                                            UNITED STATES MAGISTRATE JUDGE
                                       10
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12

                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28
                                                                                   - 14 -
                                       30
                                                                         PROTECTIVE ORDER
                                       31                                                   Case No. 1:19-CV-00350-AWI-SKO
                                        1                                         EXHIBIT A
                                        2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                        3         I, _______________________, [print or type full name] of
                                        4   _______________________________________, [type or print full address] declare
                                        5   under penalty of perjury that I have read in its entirety and understand the Stipulated
                                        6   Protective Order that was issued by the United States District Court for the Eastern
                                        7   District of California on ______________[date] in the case of Casey Easterwood v.
                                        8   Family Dollar, Inc., et al., Case No.: 1:19-CV-00350-AWI-SKO, I agree to comply
                                        9   with and to be bound by all the terms of this Stipulated Protective Order and I
                                       10   understand and acknowledge that failure to so comply could expose me to sanctions
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   and punishment in the nature of contempt. I solemnly promise that I will not disclose
    THARPE & HOWELL, LLP




                                       12   in any manner any information or item that is subject to this Stipulated Protective
                                       13   Order to any person or entity except in strict compliance with the provisions of this
                                       14   Order.
                                       15         I further agree to submit to the jurisdiction of the United States District Court
                                       16   for the Eastern District of California for the purpose of enforcing the terms of this
                                       17   Stipulated Protective Order, even if such enforcement proceedings occur after
                                       18   termination of this action. I hereby appoint _____________________ [print or type
                                       19   full name of ________________________ [type and print full address and telephone
                                       20   number] as my California agent for service of process in connection with this action
                                       21   or any proceedings related to enforcement of this Stipulated Protective Order.
                                       22

                                       23   Date: __________________
                                       24   City and State where sworn and signed: _________________________
                                       25

                                       26   Printed Name: _________________________________
                                       27

                                       28   Signature: ____________________________________
                                                                                      - 15 -
                                       30
                                                                           PROTECTIVE ORDER
                                       31                                                        Case No. 1:19-CV-00350-AWI-SKO
